HiggiNS, J.
The O’Boyle Tank Lines, Inc., offered substantial evidence of its ability ,and equipment to perform, the ■contract carrier service for which it requested authority.
The Lone Star Cement Company 'has distribution facilities in a number of eastern stateis. O’Boyle Tank Lines performs contract carrier service for that company in Virginia. Lone Star’s Transportation Manager testified: “In order to render the service that is required by Lone Star Cement Corporation, whatever motor carrier we employ must, to all intents and purposes, become .an integral pant of that organization . . . He must have his equipment available to. us for loading at any time of the night or day which we require. We load trucks sometimes at night for orders which we have ion ihand . . . and we also load tracks, . . . anticipating orders, ... we do that in order that we can take advantage of some 'lull in the packhouse crews operation . . . (when) the packhouse crews are idle. We can then call on these tracks which are outside tire packhouse door and finish out an eight-hour day for those man . . . We also have to- work in agreement -with .this motor carrier to have direct wires to his office ... a copy comes over a wire simultaneously to our packhouse so they will know what is to' be loaded; . . . In all of our operation we prefer a, contract carrier, . . . ■we have obtained the services of a contract carriel' with one exception. . . . Our opinion is that the service which will be -rendered by O’Boyle will be the type service we require. Our company is very much desirous of seeking the .approval of the permit that is sought by this 'application.”
From the testimony of Lone Star ’s Traffic Manager (sketchily quoted herein) -the Commission- was fully justified in concluding that a contract carrier is /better’ qualified than a common, carrier to meet Lone Star’s motor transport needs. A common carrier must serve the public generally. A contract carrier is limited to serve the other party to- the contract. G.S. 62-121.7 (3) and (4). The Commission’s findings are fully sustained by the -evidence in. view of the entire -record. Utilities Comm. v. Ryder Tank Line, 259 N.C. 363, 130 S.E. 2d 663; Utilities Comm. v. Trucking Co., 223 N.C. 687, 28 S.E. 2d 201. The Commie-*765ision’s findings likewise furnish -a valid basis for issuing the -contract •authority applied for in this proceeding. Utilities Comm. v. Ray, 236 N.C. 692, 73 S.E. 2d 870.
The judgment of the Superior Court o.f Randolph County is
Affirmed.